             Case 1:20-cr-00144-VSB Document 36
                                             31 Filed 05/11/20
                                                      04/17/20 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                    Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                       Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                 LONG ISLAND
 1 Penn Plaza, Suite 5315                                                1103 Stewart Avenue, Suite 200
New York, New York 10119                                                  Garden City, New York 11530
 Telephone: (212) 349-9000                                                  Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                 Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                           E-mail: william@saponepetrillo.com

                                                                                 April 17, 2020
Hon. Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                                5/11/2020
                                     Re:   United States v. Gumora.
                                           Docket No.: 20-CR-144

Dear Judge Broderick:

        I am CJA counsel to Defendant Joshua Gumora in the above referenced case. I was appointed
to represent Mr. Gumora on February 18, 2020. I write to respectfully ask the Court to appoint Chase
Ruddy, Esq., as associate CJA counsel to Mr. Gumora nunc pro tunc to February 18, 2020.

        While this is a one-defendant case, we anticipate that there will be an extensive amount of
discovery. Additionally, this case has already presented complicated issues relating to Mr. Gumora’s
health and conditions of confinement in light of the COVID-19 pandemic that led to an extensive
defense investigation and the filing of multiple defense submissions, and which culminated in a two-
and-a-half hour telephonic detention hearing.

       Mr. Gumora remains detained at the MCC New York, and the task of communicating with him
and reviewing with him the extensive discovery in this case is and will continue to be a significant
undertaking, especially as we continue to adapt to the changing conditions presented by COVID-19.

        Mr. Ruddy has already done a significant amount of work behind-the-scenes to assist me with
Mr. Gumora’s case. Mr. Ruddy is an experienced attorney who has worked for my firm since
September 2011. He has been admitted to practice in the Southern and Eastern Districts of New York,
and the District of New Jersey, for more than seven years and has worked on well over 100 federal
criminal cases with me, including numerous CJA matters. He has previously been appointed as
associate CJA counsel in this district, including in a recent case before Judge Preska (United States v.
Nikoloz Jikia, 17-CR-350). He has extensive experience litigating federal criminal cases and his work
on this case has already greatly aided Mr. Gumora (and me), and will continue to do so, while
representing a cost saving measure to the Court.



                                                     1
          Case 1:20-cr-00144-VSB Document 36
                                          31 Filed 05/11/20
                                                   04/17/20 Page 2 of 2



        Because of the challenges, both professional and personal, posed by the COVID-19 pandemic,
this request was not made closer in time to my appointment. I ask that the Court grant it now nunc pro
tunc so that the work already performed by Mr. Ruddy way be recognized. If the Court is inclined to
grant this request, I respectfully request that Mr. Ruddy be appointed at the associate rate of $110 per
hour.

     I thank Your Honor for your consideration and wish everyone well.

                                                                       Respectfully submitted,

                                                                       /s/ Edward V. Sapone
                                                                       Edward V. Sapone




                                                   2
